OPINION OF THE COURT
Per Curiam.
By decision and order of this court dated August 7, 1989, the respondent was suspended from the practice of law for an indefinite term, pending the outcome of a disciplinary proceed*44ing. By decision and order of this court dated December 4, 1989, the Grievance Committee was authorized to institute a disciplinary proceeding against him.
On January 5, 1990, the respondent was personally served with the notice of petition and petition containing the charges of professional misconduct. On March 9, 1990, the respondent was personally served with the motion dated February 28,
1990, to impose discipline upon his default in responding to the petition. The respondent has failed to appear or answer the petition or the motion to impose discipline upon his default, despite having been personally served.
The charges involve the respondent failing to keep his registration current with the Office of Court Administration as required by Judiciary Law § 468-a and the Rules of the Chief Administrator of the Courts (22 NYCRR 118.1), and failing to cooperate with the legitimate investigation of the petitioner Grievance Committee into a complaint of professional misconduct relating to his failure to keep his registration current.
The charges, if established, would require the imposition of a disciplinary sanction against the respondent. Since the respondent has chosen not to appear or answer, the charges must be deemed established. The petitioner’s motion to discipline the respondent is therefore granted. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Balletta, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Martin Kent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Martin Kent is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, *45Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.